Name: Commission Regulation (EEC) No 1615/83 of 15 June 1983 amending Regulation (EEC) No 1602/82 fixing the coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d' Ente)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/48 Official Journal of the European Communities 17. 6 . 83 COMMISSION REGULATION (EEC) No 1615/83 of 15 June 1983 amending Regulation (EEC) No 1602/82 fixing the coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d'Ente) Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 5\6/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 3c thereof, Whereas Commission Regulation (EEC) No 1602/82 (3), fixed coefficients to be applied to the production aid for tomato concentrates and prunes and to the minimum price for dried plums (prunes d'Ente) for the 1982/83 marketing year ; Whereas experience indicates that these coefficients should be retained unchanged for the 1982/83 marke ­ ting year ; Article 1 In Article 1 of Regulation (EEC) No 1602/82, ' 1982/83'. is hereby replaced by ' 1983/1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 118 , 5 . 5 . 1983 , p. 16 . (3 OJ No L 179 , 23 . 6 . 1982, p. 16 .